                      19-23649-rdd           Doc 3129    Filed 07/09/21 Entered 07/09/21 10:36:52                 Main Document
                                                                     Pg 1 of 3



                                                                                                                   July 9, 2021
1156 15th St. NW, Suite 1020
Washington, D.C. 20005
(202) 795-9300 • www.rcfp.org            The Hon. Robert D. Drain
Bruce D. Brown, Executive Director       United States Bankruptcy Court for the Southern District of New York
bbrown@rcfp.org • (202) 795-9301
                                         300 Quarropas Street, Room 248
STEERING COMMITTEE CHAIRMAN
STEPHEN J. ADLER                         White Plains, NY 10601
STEERING COMMITTEE MEMBERS
WOLF BLITZER
CNN                                      RE:         In re Purdue Pharma, L.P., No. 19-23649
DAVID BOARDMAN
Temple University
THEODORE J. BOUTROUS, JR.
Gibson, Dunn & Crutcher LLP
                                         Dear Judge Drain:
MASSIMO CALABRESI
Time Magazine
MANNY GARCIA                                    Dow Jones & Company, Inc., publisher of The Wall Street Journal
Austin American-Statesman
EMILIO GARCIA-RUIZ
                                         and other publications, including WSJ Pro Bankruptcy and Dow Jones
San Francisco Chronicle
JOSH GERSTEIN
                                         Newswires, Boston Globe Media Partners, LLC, publisher of The Boston
POLITICO                                 Globe and STAT, and Reuters News & Media, Inc. (collectively the “Media
                                         Intervenors”), write to respectfully request that the Court provide increased
ALEX GIBNEY
Jigsaw Productions
SUSAN GOLDBERG
National Geographic                      remote access for the press and the public to the August 9, 2021 confirmation
JAMES GRIMALDI
The Wall Street Journal
                                         hearing regarding the Fifth Amended Joint Chapter 11 Plan of Reorganization
LAURA HANDMAN                            of Purdue Pharma L.P. and Its Affiliated Debtors (the “Confirmation
                                         Hearing”).
Davis Wright Tremaine
DIEGO IBARGÜEN
Hearst
JEREMY JOJOLA
9NEWS Colorado                                   These Chapter 11 proceedings, including the proposed reorganization
KAREN KAISER
Associated Press                         plan and forthcoming Confirmation Hearing, have been the focus of
DAVID LAUTER
The Los Angeles Times                    significant news coverage. See, e.g., Jonathan Randles, Purdue Pharma
MARGARET LOW
WBUR
                                         Preparing to Poll Creditors on Bankruptcy Exit Plan, Wall St. J. (May 26,
COLLEEN MCCAIN NELSON                    2021), https://perma.cc/F2NW-GBLK; Mike Spector, 15 More U.S. States
The McClatchy Company
MAGGIE MULVIHILL                         Reach Settlement in OxyContin Maker Purdue Bankruptcy, Reuters (July 8,
Boston University
JAMES NEFF
                                         2021), https://www.reuters.com/legal/transactional/15-more-us-states-reach-
The Philadelphia Inquirer                settlement-oxycontin-maker-purdue-bankruptcy-2021.
NORMAN PEARLSTINE
New York, New York
THOMAS C. RUBIN
Stanford Law School                             The Court has indicated that the Confirmation Hearing will be
BRUCE W. SANFORD
BakerHostetler, ret.
                                         conducted via Zoom videoconference, but all non-participants, including
CHARLIE SAVAGE                           members of the press, will be limited to a listen-only telephonic line. Notice
The New York Times
JENNIFER SONDAG                          of Hearing to Consider Confirmation of the Fifth Amended Chapter 11 Plan
Bloomberg News
NABIHA SYED
                                         Filed by the Debtors and Related Voting and Objection Deadlines at 2 & n.3.
The Markup
ADAM SYMSON
The E.W. Scripps Company                          The Media Intervenors are mindful of the health and safety reasons
PIERRE THOMAS
ABC News                                 underlying the United States Bankruptcy Court for the Southern District of
MATT THOMPSON
The New York Times
                                         New York’s decision that hearings be conducted remotely until further notice
VICKIE WALTON-JAMES
NPR
                                         in light of the ongoing COVID-19 pandemic.1 However, restrictions on the
JUDY WOODRUFF                            public’s presumptive right to attend and observe judicial proceedings must be
PBS/The NewsHour
SUSAN ZIRINSKY                           no broader than necessary to preserve “higher values,” Press-Enter. Co. v.
CBS News
                                         Superior Court, 464 U.S. 501, 510 (1984), and should take into account the
HONORARY LEADERSHIP COUNCIL
J. SCOTT APPLEWHITE, Associated Press
                                         news media’s ability to “function as surrogates for the public,” Richmond
CHIP BOK, Creators Syndicate
DAHLIA LITHWICK, Slate                   1
TONY MAURO, American Lawyer Media, ret    General Order M-543 (Mar. 20, 2020), https://www.nysb.uscourts.gov/news/general-order-
JANE MAYER, The New Yorker               m-543-court-operations-under-exigent-circumstances-created-covid-19.
ANDREA MITCHELL, NBC News
CAROL ROSENBERG, The New York Times
PAUL STEIGER, ProPublica
SAUNDRA TORRY, Freelance

Affiliations appear only
  for purposes of identification.
19-23649-rdd    Doc 3129      Filed 07/09/21 Entered 07/09/21 10:36:52              Main Document
                                          Pg 2 of 3



   Newspapers v. Virginia, 448 U.S. 555, 572–73 (1980). Public access “helps safeguard
   ‘the integrity, quality, and respect in our judicial system’ and permits the public to ‘keep
   a watchful eye on the workings of public agencies.’” In re Orion Pictures Corp., 21 F.3d
   24, 26 (2d Cir. 1994) (quoting In re Analytical Sys., 83 B.R. 833, 835 (Bankr. N.D. Ga.
   1987); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).

           But for the COVID-19 pandemic, the Confirmation Hearing would take place in
   an open courtroom, allowing interested members of the public as well as members of the
   press to attend in person. The Confirmation Hearing is an event of significant public
   interest, and in order to report on it as accurately and comprehensively as possible, the
   Media Intervenors seek access akin to what they would have were they present in the
   courtroom during an in-person proceeding. Specifically, the Media Intervenors request:

          •    A live video stream of the Confirmation Hearing. Zoom video may be shared
               with the public via a livestream on a website such as YouTube. See Live
               Streaming Meetings or Webinars on YouTube, Zoom Help Center,
               https://support.zoom.us/hc/en-us/articles/360028478292-Streaming-a-
               Meeting-or-Webinar-on-YouTube-Live;

          •    Alternatively—in the event the Court is unable to provide a public livestream
               of the Confirmation Hearing—permission for members of the news media to
               join the Zoom proceeding as non-participants;

          •    Alternatively—in the event the Court is unable to provide a public livestream
               of the Confirmation Hearing, and unable to provide non-participant access to
               members of the news media to that Zoom proceeding—same-day public
               access to a video recording of the Confirmation Hearing as soon as practicable
               following the proceeding. Zoom video may be recorded and thus may be
               posted online and shared with the public. See Local Recording, Zoom Help
               Center, https://support.zoom.us/hc/en-us/articles/201362473-Local-recording.

            On July 6, 2021, counsel for the Media Intervenors contacted counsel for all
   parties to this matter via email to seek their position(s) on this request. As of the date of
   the filing of this letter, no party has stated any objection or indicated any opposition to
   this request. Accordingly, for the reasons herein, the Media Intervenors respectfully
   request the Court provide a livestream of the Zoom videoconference Confirmation
   Hearing scheduled for August 9, 2021, or in the alternative, provide limited non-
   participant Zoom access for members of the news media and/or make a recording of the
   Confirmation Hearing available to the public shortly following the hearing. Counsel for
   the Media Intervenors is willing to work with counsel for the parties to efficiently
   facilitate such access.

   Date: July 9, 2021                                     Respectfully submitted,

                                                          /s/ Katie Townsend
                                                          Katie Townsend



                                                 2
19-23649-rdd   Doc 3129   Filed 07/09/21 Entered 07/09/21 10:36:52   Main Document
                                      Pg 3 of 3



                                               THE REPORTERS COMMITTEE FOR
                                               FREEDOM OF THE PRESS
                                               1156 15th St. NW, Suite 1020
                                               Washington, D.C. 20005
                                               Phone: 202.795.9300
                                               Facsimile: 202.795.9310
                                               ktownsend@rcfp.org

                                               Counsel for Media Intervenors
                                               Dow Jones & Company, Inc.,
                                               Boston Globe Media Partners, LLC,
                                               and Reuters News & Media, Inc.




                                        3
